UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2348


IN RE:   CHARLES FRANCIS GRAHAM,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (3:09-cv-00149-RJC)


Submitted:   April 23, 2015                  Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Francis Graham, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Francis Graham petitions for a writ of mandamus

seeking an order directing the recusal of the district court

judge and reinstatement of his 28 U.S.C. § 2254 (2012) petition.

We   conclude    that     Graham    is    not   entitled      to       mandamus    relief.

Mandamus relief is a drastic remedy and should be used only in

extraordinary circumstances.              Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509,   516-17    (4th     Cir.     2003).       Further,      mandamus       relief    is

available only when the petitioner has a clear right to the

relief sought, In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988), and when there are no other means by which

the relief sought could be granted.                   In re Beard, 811 F.2d 818,

826 (4th Cir. 1987).

       Accordingly, although we grant leave to proceed in forma

pauperis,   we     deny      the   petition     for    writ       of    mandamus.      We

dispense    with      oral     argument     because         the    facts     and    legal

contentions     are     adequately       presented     in    the    materials       before

this court and argument would not aid the decisional process.


                                                                        PETITION DENIED




                                            2